United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 96-3506
                                 ___________

Jerry X. Ellis,                         *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Larry B. Norris, Director, Arkansas     *
Department of Correction, originally    *   Appeal from the United States
sued as L. Norris; M. D. Reed,          *   District Court for the
Warden, Cummins Unit, Arkansas          *   Eastern District of Arkansas.
Department of Correction; R. Toney,     *
Assistant Warden, Cummins Unit,         *   [UNPUBLISHED]
Arkansas Department of Correction;      *
D. Tate, Captain, Cummins Unit,         *
Arkansas Department of Correction;      *
Long, Captain, Cummins Unit,            *
Arkansas Department of Correction;      *
R. Scott, CO-1, Cummins Unit,           *
Arkansas Department of Correction;      *
Moncrief, Lt., Cummins Unit, Arkansas *
Department of Correction; Todd, Sgt., *
Cummins Unit, Arkansas Department       *
of Correction; Everett, Sgt., Cummins *
Unit, Arkansas Department of            *
Correction; Dean, Sgt., Cummins Unit, *
Arkansas Department of Correction;      *
D. Guntharp, Deputy/Assistant Director, *
Cummins Unit, Arkansas Department       *
of Correction, originally sued as D.    *
Gunthary; Al-Mustafa Abdu Raheem,       *
originally sued as Imam M. Raheem;      *
K. D. Millerd, originally sued as Sgt.    *
Miller,                                   *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: February 6, 1998
                               Filed: February 23, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


       Jerry X. Ellis appeals the district court&s1 judgment dismissing his 42 U.S.C. §
1983 action. In his complaint, Ellis alleged defendants violated his constitutional rights
by failing to provide him with evening meals during the month of Ramadan in 1994.
After a bench trial, the court found that the evidence was in equipoise and that Ellis
thus had not met his burden of proof. Accepting the trial court&s factual findings and
evidentiary rulings as correct, see Fed. R. App. P. 10(b)(2); Van Treese v. Blome, 7
F.3d 729, 729 (8th Cir. 1993) (per curiam); Schmid v. United Brotherhood of
Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484
U.S. 1071 (1988), we conclude the district court&s judgment was correct. Accordingly,
we affirm. See 8th Cir. R. 47B.




      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-